Order filed November 19, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00711-CV
                                   ____________

  AUDREY MARIE ALLEN A/K/A AUDREY RICHARDSON, Appellant

                                         V.

        BRIDGECREST ACCEPTANCE CORPORATION, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1129883

                                    ORDER

      The notice of appeal in this case was filed February 10, 2020. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant is excused by
statute or the Texas Rules of Appellate Procedure from paying costs has been filed.
See Tex. R. App. P. 5. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before December 4, 2020. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM



Panel Consists of Justices Bourliot, Zimmerer, and Spain.